Citation Nr: 0210057	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  97-10 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma, for the period prior to November 1, 1999.

2.  Entitlement to a total disability rating for nonservice-
connected pension, for the period prior to November 1, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active service from June 1963 to October 
1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the RO in No. Little Rock, 
Arkansas, which confirmed a 30 percent rating for bronchial 
asthma, and denied entitlement to a nonservice-connected 
pension.  The veteran testified before a local hearing 
officer in June 1997.  

The Board issued a decision in this appeal in January 1999, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  The CAVC initially 
affirmed the prior denial of the veteran's claims in 
September 2000.  However, in March 2001, the CAVC vacated the 
Board decision and remanded the matter so that the Board 
could consider of the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA) in the first instance, and, if 
necessary, readjudicate the issues on the merits.  

By a July 2001 rating decision, the RO increased the rating 
for the veteran's service connected bronchial asthma to 100 
percent, effective from November 1, 1999.    Thus, to the 
extent he was seeking an increased rating for bronchial 
asthma or nonservice-connected pension (the lesser benefit) 
for the period from November 1, 1999, these claims have been 
fully satisfied by the RO's July 2001 rating decision and are 
no longer considered to be on appeal.  However, it is 
presumed that the veteran is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  As a result, the issues of whether the veteran is 
entitled to a rating in excess of 30 percent for bronchial 
asthma for the period prior to November 1, 1999, or to a 
total disability rating for nonservice-connected pension for 
the period prior to November 1, 1999, remain on appeal and 
will be adjudicated by the Board in this decision (which also 
includes the required discussion and application of the 
VCAA). 

Subsequent to the issuance of the RO's most recent 
supplemental statement of the case (in June 1998), numerous 
VA medical records have been associated with the claims file.  
Some of these records pertain to the veteran's medical 
condition prior to November 1, 1999.  However, the claims 
file need not be returned to the RO, because 38 C.F.R. 
§ 20.1304 has been amended to no longer require consideration 
and issuance of a supplemental statement of the case by the 
agency of original jurisdiction of pertinent evidence 
submitted by an appellant without waiver of this procedural 
right.  66 Fed. Reg. 3099 (Jan. 23, 2002).  This amendment 
applies to appeals pending on February 22, 2002, whether at 
the Board, the CAVC, or the United States Court of Appeals 
for the Federal Circuit.  66 Fed. Reg. 3099, 3100 (Jan. 23, 
2002).


FINDINGS OF FACT

1.  For the period prior to November 1, 1999, the veteran's 
asthma was manifested by attacks occurring several times a 
year and complaints of shortness of breath with good results 
from the use of inhalers, without marked dyspnea on exertion 
between attacks or evidence that more than light manual labor 
was precluded.

2.  A pulmonary function test (PFT) conducted in July 1997 
showed a FEV1 of 69 percent of predicted value and a FEV1/FVC 
of 75 percent of the predicted value; the veteran's PFT 
results on the whole are greater than 55 percent of predicted 
FEV1 and 55 percent of predicted FEV1/FVC.

3.  The veteran was born in April 1945 and completed high 
school.

4.  For the period prior to November 1, 1999, the veteran's 
occupational experience included work as a truck driver, 
warehouse laborer, custodian, construction laborer, and 
postal worker; he reportedly had last worked in 1994.

5.  For the period prior to November 1, 1999, the veteran's 
disabilities included the service-connected bronchial asthma, 
considered 30 percent disabling; and nonservice-connected 
disabilities that included a skin disorder and essential 
hypertension (each rated as 10 percent disabling), hepatitis, 
hemorrhoids, arthritis of the right knee, knife scars on 
forearms, congenital bronchiectasis, degenerative disc 
disease of the cervical spine, osteopenia of the lumbar 
spine, residuals of bunionectomies, and scars from a 
laparotomy (all evaluated as noncompensably disabling); other 
listed disabilities were alcohol and substance abuse.

6.  For the period prior to November 1, 1999, the veteran's 
disabilities were not so severe as to have precluded gainful 
employment consistent with his age, education, and 
occupational experience.


CONCLUSIONS OF LAW

1.  For the period prior to November 1, 1999, the criteria 
for a rating in excess of 30 percent for bronchial asthma 
were not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1998); 61 Fed.Reg. 
46,720-731 (1996).

2.  For the period prior to November 1, 1999, the veteran was 
less than 100 percent disabled and was not unemployable by 
reason of permanent and total disability. 38 U.S.C.A. §§ 
1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for bronchial asthma
the period prior to November 1, 1999

It is essential in the evaluation of a disability that each 
disability be viewed in relationship to its history. 38 
C.F.R. § 4.1.  Based on the treatment for bronchial asthma 
during service, a September 1993 rating decision granted 
service connection for bronchial asthma and assigned a 30 
percent disability evaluation, effective from July 1993.  
This disability rating was in effect through October 31, 
1999.  The question before the Board is whether the veteran 
was entitled to a rating in excess of 30 percent for 
bronchial asthma for the period prior to November 1, 1999.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected asthma disability 
was evaluated as 30 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6602, as amended by 61 Fed. Reg. 46,720-731 
(1996).  The RO properly considered both the former version 
of this diagnostic code as well as the amended version that 
became effective October 7, 1996.  Since his appeal was 
pending at the time the applicable regulations were amended, 
the veteran is entitled to consideration under whichever set 
of regulations--old or new--provide him with a higher rating 
for the period prior to November 1, 1999.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

A 30 percent evaluation under the revised criteria 
contemplates FEV-1 of 56 to 70 percent of predicted or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation under the new criteria 
contemplates FEV-1 of 40 to 55 percent of predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids. 61 Fed. Reg. 46,720-
731, Diagnostic Code 6602.

A July 1997 PFT resulted in FEV- 1 of 69 percent of predicted 
and FEV/FVC of 75 percent.  These results are contemplated 
within the criteria for a 30 percent rating.  The evidence 
also shows that the veteran was undergoing daily inhalational 
therapy during this period, another of the requirements for a 
30 percent rating.  However, none of the requirements for a 
60 percent rating have been met.

The results of his July 1997 PFT do not meet the requirements 
for a 60 percent rating.  The veteran had an FEV-1 greater 
than 55 percent of predicted and an FEV-1/FVC greater than 55 
percent.  The Board notes that a January 1994 PFT showed a 
pre-drug FEV- 1 of 55 percent of predicted and FEV/FVC of 57 
percent.  Although this test showed borderline results for a 
60 percent rating, it was an incomplete test, without the 
effects of inhalation medication.  Further, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern (or, in this situation, the 
level of disability closer in time to November 1, 1999).  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Moreover, all complete 
PFTs conducted subsequent to the 1994 readings were within 
the range of the 30 percent rating.  For example, a December 
1994 PFT indicated a FEV-1 of 65 percent of predicted and 
FEV/FVC of 64 percent.  A February 1995 PFT reflected a FEV-1 
of 56 percent of predicted and FEV/FVC of 60 percent.  Thus, 
the test results for the period prior to November 1, 1999, as 
a whole, did not meet the criteria for a 60 percent rating.

In addition, although VA outpatient records show that the 
veteran was treated for exacerbations of asthma on several 
occasions in 1996 and 1997, the record does not show that he 
had to visit a physician at least monthly for required care 
of exacerbations.  In January 1994, he received treatment for 
scattered wheezing, and was prescribed Theo-Dur and 
metaproterenol.  In December 1994, he complained of breathing 
difficulties.  The PFTs were considered fair to good and a 
chest x-ray showed no evidence of active cardiopulmonary 
disease.  He was given Theo-Dur.

In February 1995, he received treatment for asthma and an 
upper respiratory infection.  He was treated with 
antibiotics, expectorant and Beclomethasone.  In March 1995, 
he was given an Alupent inhaler.  In April 1995, he was 
hospitalized for substance abuse treatment.  It was noted on 
review of the respiratory system that he had expiratory 
wheezes and increased anterior-posterior diameter of the 
chest.  He underwent 3 to 4 days of respiratory treatment 
with Alupent inhaler.  Clinical notes also indicated that the 
medications included Theophylline.

In September 1996, the veteran complained of having had 
shortness of breath for three days.  He was given two 
Albuterol updrafts and additional medication.  In December 
1996, he reported having shortness of breath since exposure 
to a Christmas tree.  He had run out of medications.  
Inspiratory and expiratory wheezing was noted.  He was given 
an Albuterol updraft and medications.

In February 1997, he complained of shortness of breath and 
was given an updraft.  In April 1997, he reported increased 
shortness of breath for the previous week.  An Albuterol 
updraft was administered with improvement noticed.  It was 
noted that the veteran had run out of inhalers.  In May 1997, 
he requested an updraft and reported an increase in symptoms 
over the previous two months.  He reported that he had run 
out of inhaler and had bought a different inhaler the day 
before.  An Albuterol updraft was administered.  Wheezing was 
noted after administration of the updraft.  A repeat updraft 
was performed.  He was given 60 milligrams (mg.) of 
Prednisone.  He was prescribed a short-term course of 
Prednisone of 40 mg. for 3 days; 20 mg. for 3 days; and 10 
mg. for 6 days.  Beclomethasone metered dose inhaler was 
given and Atrovent was discontinued.  An August 1997 clinical 
note shows that he went to the emergency care and treatment 
clinic but chose not to wait for the physician and was sent 
to the pharmacy for refill of Alupent updraft.  In September 
1997, he complained of an asthma flare up.  He was given an 
Albuterol updraft.  Afterwards, he stated that his breathing 
was better.  

While the veteran had several visits to the hospital for 
exacerbations of asthma between 1996 and 1997, it has not 
been shown that his visits were on a monthly basis.  Nor is 
it clear from the record whether his emergency room visits 
would have been required had he not run out of medication on 
various occasions.

Finally, for the period prior to November 1, 1999, he did not 
undergo intermittent courses of systemic corticosteroids 
(i.e., at least three times a year).  As noted above, the 
record shows that he only underwent a short-term course of 
corticosteroid treatment in May 1997.  This was discontinued 
within a month.  In short, his symptomatology for the period 
prior to November 1, 1999, was more consistent with the 
criteria set forth for a 30 percent rating under the revised 
criteria.

As noted, however, the veteran's disability during this 
period must also be evaluated under the former criteria for 
evaluating respiratory disorders.  Karnas, supra.  A 30 
percent evaluation, under the former criteria, contemplated 
asthmatic attacks rather frequent (separated by only 10 to 14 
day intervals) with moderate dyspnea on exertion between 
attacks.  For a 60 percent under the former criteria, it 
would have to be shown that the veteran experienced frequent 
attacks of asthma (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication, with more than light manual labor 
precluded.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).

The Board finds that a 30 percent evaluation under the former 
criteria also most accurately describes the veteran's level 
of disability due to his asthma for the period prior to 
November 1, 1999.  While he has stated that he had 
experienced up to 4 asthma attacks daily, with several severe 
attacks monthly, the medical evidence of record does not 
confirm such severity during this period.  Rather, the 
records show that the veteran was treated during this period 
at medical facilities for exacerbations of his asthma on 6 
occasions.  In regard to the industrial impairment, he stated 
at his personal hearing that he worked for a temporary agency 
and was assigned to a salon.  He only referred to a skin 
disorder and a back disorder as disabilities that interfered 
with his work.  He also reported that he lost his last full 
time job in housekeeping at a VA facility.  He indicated that 
he was sick a lot, but that he lost his job due to substance 
abuse.  He indicated that he was seeking re-employment with 
the postal service.  Significantly, it has not been shown 
that his respiratory disability interfered with his 
employment during the period prior to November 1, 1999, let 
alone precluded him from doing more than light labor.

The evidence indicates that, for the period prior to November 
1, 1999, the veteran did not have marked dyspnea on exertion 
with only temporary relief by medication.  VA outpatient 
records reflect symptoms that included wheezing and shortness 
of breath that were, for the most part, readily relieved by 
aerosol or vapor inhalants.  Accordingly, the criteria for an 
increased rating under the former criteria, for the period 
prior to November 1, 1999, is not warranted either.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1996); 61 Fed. Reg. 46,720-731, Diagnostic Code 6602 
(1998).  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the CAVC held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the CAVC clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the CAVC 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating for the period prior to November 1, 
1999.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds that the schedular evaluations in this case 
are adequate for the period prior to November 1, 1999.  
Higher ratings - up to 100 percent - are provided for certain 
manifestations of bronchial asthma, but the medical evidence 
reflects that those manifestations were not present in this 
case during that period.  The Board further finds no evidence 
of an exceptional disability picture in this case. The 
veteran's PFT results showed function contemplated by the 30 
percent rating.  The records show that on the majority of his 
emergency room visits during this period, his asthmatic 
symptoms were relieved on treatment by updraft.  There was 
only one occasion, in May 1997, where extended medical care 
was required.  Further, on several occasions, treatment was 
occasioned when the veteran reported that he was out of 
medication.  

Concerning the effect on employment, the Board notes that, 
although the veteran indicated his former employment was 
affected by his asthma, he also has testified that he lost 
this job because of drug abuse.  Still further, an April 1994 
VA discharge summary report indicated that the veteran 
reported he lost jobs due to drug and alcohol use.  This 
report did not attribute any employment impairment due to the 
service-connected asthma, nor do the medical records show 
that the veteran's asthmatic symptoms produced such marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  Although the 
veteran's service-connected respiratory disorder may have 
interfered to some degree with his ability to work, the 
clinical records indicate that he was employable for the 
period prior to November 1, 1999.

Moreover, I note that the 30 percent rating for the period 
prior to November 1, 1999, reflects consideration of some 
degree of impairment of industrial activities by reason his 
service-connected respiratory disorder.  Clearly, marked 
interference was not been demonstrated.  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for an increased rating for bronchial asthma for the 
period prior to November 1, 1999.

II.  Nonservice-connected pension 
for the period prior to November 1, 1999

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521. 

Basic entitlement exists if:

(1)  a veteran served in the active military, naval or air 
service for ninety (90) days or more during a period of war.

(2)  is permanently and totally disabled from nonservice-
connected disability not due to the veteran's own willful 
misconduct,

(3)  meets the net worth requirements under 38 C.F.R. § 
3.274, and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23, 3.3.

In regard to the first criteria, a veteran of a war means any 
veteran who served in the active military, naval or air 
service during a period of war as set forth in 38 C.F.R. 
§ 3.2.  See 38 U.S.C.A. §§ 101(2), 1521.  The qualifying 
periods of war for this benefit are the Mexican Border 
Period, World War I, World War II, the Korean Conflict, the 
Vietnam Era, and the Persian Gulf War.  The veteran's DD-214 
shows that he had active duty from June 1963 until October 
1965.  The Vietnam era extends from August 5, 1964, through 
May 7, 1975, or from February 28, 1961, through May 7, 1975, 
only for veterans serving in Vietnam during that period.  38 
U.S.C.A. § 101; 38 C.F.R. § 3.2(f), amended by 62 Fed.Reg. 
35422 (1997).  Therefore, the veteran has the required period 
of wartime service.

In regard to the second criteria, to establish eligibility 
for pension purposes it is necessary that the evidence 
demonstrate permanent disability of sufficient severity as to 
render the veteran unable to secure and maintain 
substantially gainful employment consistent with his age, 
education and work experience.  Unemployment does not, in and 
by itself, constitute eligibility for pension purposes.

The CAVC has held that VA adjudicators, when considering a 
claim for entitlement to nonservice-connected pension 
benefits, must consider whether the veteran is unemployable 
as a result of a lifetime disability, i.e., an "objective" 
standard, or if the veteran is not unemployable, whether 
there exists a lifetime disability which would render it 
impossible for an average person to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  38 
U.S.C.A. §§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17.  See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

The clinical evidence discussed below led the RO to find that 
the veteran was not permanently and totally disabled for 
pension purposes for the period prior to November 1, 1999.  
The veteran was born in April 1945.  He was, therefore, 54 
years old on October 31, 1999.  He completed high school.  
His occupational experience included work as a truck driver, 
warehouse laborer, a postal worker, construction laborer and 
custodian.  He reported in his 1997 application for pension 
benefits that he had last worked in 1994.  His disabilities 
included the service-connected bronchial asthma, at that time 
considered 30 percent disabling by the RO.  His nonservice-
connected disabilities included hepatitis and a skin 
disorder, both considered noncompensably disabling.  Alcohol 
and substance abuse were also listed.

The Board will now examine the appropriateness of the rating 
assigned to each disorder for the period prior to November 1, 
1999.  In doing so, the Board observes that when an unlisted 
disorder is encountered it is permissible to rate the 
disorder under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Moreover, in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
is to be assigned when the required residuals are not shown. 
38 C.F.R. § 4.31.  As outlined above, the veteran's service-
connected asthma (for the period prior to November 1, 1999) 
is considered to have been 30 percent disabling.

Turning to his hepatitis, the severity of residuals of 
hepatitis during this period is ascertained, for VA 
disability rating purposes, by application of the criteria 
set forth in VA's Schedule for Rating Disabilities 
(Schedule).  Healed, nonsymptomatic infectious hepatitis 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires demonstrable liver damage with mild 
gastrointestinal disturbance.  Higher ratings are also 
provided by the rating schedule.  38 C.F.R. § 4.114, 
Diagnostic Code 7345.

The veteran has not submitted any written statements, medical 
evidence, or other pertinent evidence that he had residuals 
of hepatitis prior to November 1, 1999.  Several physical 
examinations were negative and he had offered no complaints.  
Further, he has not submitted any medical evidence showing 
that he had liver damage during this period.  The VA 
discharge summary from his hospital stay for drug abuse in 
September to November 1993 indicates that the serum glutamic 
oxaloacetic transaminase (SGOT) was 63 and the gamma-glutamyl 
transpeptidase (GGTP) was 73, while the other liver function 
tests were normal.  The hepatitis B screen was negative.  The 
report of the physical examination performed during his 
hospitalization for substance abuse in April 1995 indicates 
that there were serology laboratory studies conducted in 
March 1995 that were negative for hepatitis A and B.  The 
hospital summary also indicates that he was positive for 
hepatitis C.  However, there is no indication of the presence 
of any symptoms related to hepatitis such as gastrointestinal 
disturbance or liver damage, required for a 10 percent 
rating, much less any of the symptoms required for higher 
ratings.  As a consequence, I conclude that there is no basis 
for a compensable evaluation for hepatitis for the period 
prior to November 1, 1999.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.

Concerning his skin, VA records relate that the veteran 
received treatment for a skin disorder that affects the 
hands, feet and groin area.  During hospital treatment for 
his substance abuse in July and August 1994, it was reported 
that a purified protein derivative skin test was interpreted 
as negative.  He received topical ointment treatment for the 
groin area and dermatitis of the hands.  While hospitalized 
in April 1995, he received topical ointment treatment for his 
feet.

The relevant diagnostic criteria directs that dermatitis be 
rated as for eczema.  As with eczema, the evaluation will 
depend upon the location and extent of the disease and the 
repugnant disfigurement or other disabling characteristics.  
38 C.F.R. § 4.119, Diagnostic Code 7813.  Under Diagnostic 
Code 7806, eczema with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant warrants a 50 percent evaluation.  A 
30 percent evaluation is warranted with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent evaluation requires exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching that is on 
a nonexposed surface or small area.  38 C.F.R. § 4.119, 
Diagnostic Code 7806.

The veteran has consistently been found to have evidence of a 
skin disorder.  At the June 1997 personal hearing, the 
veteran reported that his symptoms included blistering skin 
on his hands.  The medical records for the period prior to 
November 1, 1999, indicate exfoliation on his hands, an 
exposed surface.  Therefore, this supports a 10 percent 
rating.  However, the findings do not support a rating higher 
than 10 percent, as the dermatitis was not described or 
otherwise shown to be markedly disfiguring, nor did the 
record show the presence of constant exudation or itching, or 
of extensive lesions.  In summary, the Board finds that the 
symptoms of the veteran's nonservice-connected skin 
condition, for the period prior to November 1, 1999, most 
closely approximated the 10 percent rating for exfoliation of 
an exposed surface.

Concerning his alcohol and drug dependence, VA 
hospitalization records dated between 1992 and 1997 show that 
the veteran underwent several substance abuse programs.  
Pension is not payable for disability resulting from willful 
misconduct. 38 U.S.C.A.§ 1521(a).  Disability proximately 
caused by substance abuse will be considered the result of 
willful misconduct.  See 38 C.F.R. § 3.301(c)(2).  
Accordingly pension is not payable, for the period prior to 
November 1, 1999, for impairment caused by the veteran's 
substance abuse.

A review of the record shows that the veteran had also been 
diagnosed as having disabilities that were not rated 
separately by the RO.  These disabilities included 
hemorrhoids (July 1994), arthritis of the right knee 
(September 1993), knife scars on forearms (June 1993), 
degenerative disc disease of the cervical spine (September 
1993), osteopenia of the lumbar spine (September 1993), 
residuals of bunionectomies (October 1992), essential 
hypertension (May 1997), congenital bronchiectasis (September 
1997), and scars from a laparotomy (October 1992).  
Significantly, the veteran has not presented any statements 
or testimony regarding these disabilities.  Moreover, the 
medical documents do not show that these disabilities 
resulted in any functional limitations for the period prior 
to November 1, 1999.  For example, an April 1995 examination 
showed that he had normal range of motion of the extremities 
and spine.  His gait was normal.  A rectal examination was 
deferred due to a negative examination in July 1994.  His 
scars were described as healed, with no indication of 
associated function impairment.

Concerning hypertension, however, prior to January 12, 1998, 
the Schedule directed that a 10 percent evaluation was to be 
assigned for hypertensive vascular disease (essential 
arterial hypertension) when the diastolic pressure was 
predominantly 100 or more, or continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).

On January 12, 1998, VA amended the portions of the Schedule 
applicable to cardiovascular disabilities including 
hypertension.  Under the amended rating criteria, a 10 
percent evaluation is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
when the diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or where 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic pressure of 
predominantly 100 or more.  Note 1, following the rating 
criteria, provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days, and that, for 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).

In considering the rating criteria under Diagnostic Code 
7101, I note that the medical records, including the reports 
of treatment and VA examinations throughout 1997, relate that 
the diastolic pressure has been consistently 100 or more 
which would be evaluated as10 percent disabling, but no 
higher, under either the old or new rating criteria.  
Therefore, a 10 percent rating is warranted for hypertension 
prior to November 1, 1999.

The Board has considered whether the veteran was prejudiced 
in this case by the RO's failure to assign separate 
percentage ratings to these other disabilities.  The Board 
notes that, except for hypertension, the disabilities not 
separately rated by the RO were not compensably disabling for 
the period prior to November 1, 1999.  The addition of a 10 
percent rating for hypertension does not change the veteran's 
combined disability evaluation, and the RO has already 
determined that the veteran was not entitled to a permanent 
and total disability rating under 38 C.F.R. § 3.321(b)(2), 
for the period prior to November 1, 1999.  The Board 
concludes that the veteran was not prejudiced by the RO's 
failure to assign separate percentage ratings for these 
various disabilities.  See Bernard v. Brown, 4 Vet. App. 384 
(1883)

In light of the above findings concerning the percentage 
disability ratings, it is evident that the veteran did not 
have a single disability, not due to willful misconduct, that 
was totally disabling for the period prior to November 1, 
1999.  After using the combined rating schedule set forth at 
38 C.F.R. § 4.25, the veteran's disabilities - 30 percent for 
asthma, and 10 percent each for the hypertension and skin 
disorder - were not more than 40 percent disabling when 
combined under 38 C.F.R. § 4.25, for the period prior to 
November 1, 1999.  Therefore, for the period prior to 
November 1, 1999, the veteran does not objectively warrant a 
permanent and total disability evaluation for pension 
purposes.  38 U.S.C.A. § 1502(a)(1).

The Board has also considered the "subjective" standard for 
pension eligibility.  Pension may be granted "where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his or 
her disabilities, age, occupational background and other 
related factors."  38 C.F.R. § 3.321(b)(2). 

The veteran in effect contends that his disabilities 
collectively inhibited his ability to work prior to November 
1, 1999.  The Board notes that the veteran had reportedly 
last worked in 1994 and according to his written statements 
he appeared to attribute his unemployment to his substance 
abuse and his respiratory disabilities.  As noted above, 
pension is not payable for impairment caused by the veteran's 
substance abuse.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 
3.301(c)(2).  The Board acknowledges that, for the period 
prior to November 1, 1999, the veteran had definite symptoms 
associated with his respiratory disability, and the 
associated manifestations of this disability would have 
significantly impaired him in his prior occupation as a 
laborer.  

However, I do not find that these manifestations were so 
debilitating as to cause total disability.  The veteran was 
not shown to have required frequent hospitalization or an 
inordinate amount of medication or treatment for his 
respiratory disorder prior to November 1, 1999.  An April 
1996 VA diagnostic summary indicated that he had marketable 
skills and he was employable.  Further, the veteran indicated 
at his personal hearing that he had sometimes found 
employment with a temporary service.  In addition, the record 
does not contain a medical opinion that related that the 
veteran's employment was affected by any of the listed 
physical disorders.  Furthermore, the respiratory disability 
would not have precluded many sedentary types of employment, 
such as clerical work, that the veteran would otherwise have 
been able to perform and maintain, given his age, education, 
and occupational experience.  

Based on the foregoing, the Board concludes that the 
veteran's disabilities, when evaluated in association with 
his educational attainment, occupational background, and age, 
are not shown to have precluded all kinds of substantially 
gainful employment prior to November 1, 1999, should the 
veteran have chosen to seek such opportunities during that 
period.  Accordingly, the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
for the period prior to November 1, 1999, and his claim for 
that benefit is denied.

The Board notes that the RO initially denied the veteran's 
claim for pension (by a May 1996 rating decision) on the 
basis that he was not permanently and totally disabled.  In 
the December 1997 supplemental statement of the case, the 
hearing officer who had presided over the June 1997 hearing 
also determined that the veteran did not meet the income 
requirement for pension.  As noted above, to be eligible to 
receive VA improved disability pension, a veteran must meet 
the net worth requirements under 38 C.F.R. § 3.274 and not 
have annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.

The hearing officer reported that the applicable income 
limitation for a veteran and spouse with no dependents was 
$10,801.00 as of December 1995; $11,115.00 as of December 
1996; and $11,349.00 as of December 1997.  The veteran 
reported, in August 1997, yearly family income of $20,000 per 
year with $5,928.00 continuing medical expenses.  The Board 
finds that, after deduction of the reported medical expenses, 
this figure is excessive for entitlement to VA pension 
benefits.

In light of the discussion above, I conclude that the 
requirements for a non-service-connected pension were not met 
for the period prior to November 1, 1999.

III.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In accordance with the 
CAVC's March 2001 order, the Board will consider the VCAA in 
light of the veteran's claims concerning entitlement to an 
increased rating for bronchial asthma for the period prior to 
November 1, 1999, and to a nonservice-connected pension for 
the period prior to November 1, 1999.

The veteran's claims for an increased rating for bronchial 
asthma and for nonservice-connected pension did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims for increased 
rating and for nonservice-connected pension.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran a statement of the case 
in February 1997 and supplemental statements of the case in 
December 1997, and June 1998.  These documents together 
listed the evidence considered, the legal criteria for 
determining whether an increased rating or nonservice-
connected pension could be granted, and the analysis of the 
facts as applied to those criteria, thereby informing the 
veteran of the information and evidence necessary to 
substantiate his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. §  5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  

In this case, all relevant service medical records and VA and 
private treatment records appear to have been obtained, and 
neither the veteran nor his representative have indicated 
that there are any outstanding medical records to be 
considered.  The veteran has testified at a local hearing in 
June 1997, and the transcripts of this hearing has been 
obtained and reviewed by the Board.  The Board acknowledges 
that the veteran reported at this hearing that he had a 
pending claim with the Social Security Administration (SSA).  
However, neither he nor his representative have presented any 
evidence or otherwise indicated that he had been awarded SSA 
benefits, or that his SSA record would contain additional 
medical evidence that might be relevant and probative.  
Moreover, the excessive income for pension purposes, as 
discussed by the hearing officer, would preclude entitlement 
to pension benefits regardless of what the SSA records might 
show concerning the veteran's level of disability.  
Consequently, the Board concludes that an attempt to obtain 
SSA records is unnecessary and would only serve to delay 
adjudication of the veteran's claims.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran underwent a VA 
examination in June 1997.  The report of this examination (as 
well as earlier VA examinations) have been obtained and 
reviewed by the Board.

The applicable requirements of the VCAA have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

ORDER

Entitlement to an increased rating in excess of 30 percent 
for asthma, for the period prior to November 1, 1999, is 
denied.

Entitlement to a nonservice-connected pension, for the period 
prior to November 1, 1999, is denied.




			
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the CAVC.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

